Filed 09/30/20                        Case 20-10800                              Doc 255
                                  POSTED ON THE WEBSITE
                                   NOT FOR PUBLICATION

                             UNITED STATES BANKRUPTCY COURT
       1                     EASTERN DISTRICT OF CALIFORNIA
       2                             FRESNO DIVISION

       3
       4   In re                           )    Case No. 20-10800-B-11
                                           )
       5   4-S RANCH PARTNERS, LLC,        )    DCN: WJH-3
                                           )
       6                                   )
                          Debtor.          )
       7                                   )
           _______________________________ )
       8                                   )
                                           )    Date: September 10, 2020
       9   In re                           )    Time: 1:30 p.m.
                                           )    Department B, Judge Lastreto
      10   STEPHEN WILLIAM SLOAN,          )    Fifth Floor, Courtroom 13
                                           )    2500 Tulare Street, Fresno, CA
      11                  Debtor.          )
                                           )
      12                                   )
      13
      14
                            RULING AFTER IN CAMERA REVIEW
      15
      16                              INTRODUCTION
      17         Invoking the attorney-client privilege and work-product
      18   protection, a law firm resisted producing certain documents
      19   requested in a subpoena served by a creditor.     The subpoena is
      20   part of discovery concerning a pending stay relief motion
      21   involving the creditor.   After producing a Privilege Log, the
      22   law firm and the creditor reached an impasse on the appropriate
      23   extent of the documents protected.     The creditor filed a motion
      24   to compel and the court issued an order including a provision
      25   requiring in camera review of those documents that remain in
      26   dispute.   After that review, the court issues this ruling
      27   requiring production of certain documents and withholding of
      28   others.



                                            1
Filed 09/30/20                         Case 20-10800                            Doc 255




       1                                BACKGROUND
       2         About seven months ago, 4-S Ranch Partners and Stephen
       3   Sloan (collectively “4-S”) filed voluntary chapter 11 cases.
       4   These debtors are seeking to reorganize large farming
       5   enterprises in a unique way.    Rather than “farming their way out
       6   of it,” these entities seek to continue their pre-petition
       7   efforts to capitalize on California’s recently enacted
       8   groundwater management laws and become approved underground
       9   water storage providers.    They also plan to sell water and
      10   divert it to other users.    The future may be lucrative or not.
      11   The outcome largely depends on receipt of regulatory approvals
      12   and the legal establishment of entities authorized to store and
      13   divert water.
      14         4-S’s primary secured lender is Sandton Credit Solutions
      15   Master Fund IV, LP (“Sandton”).       Sandton is owed over Fifty-
      16   Seven Million Dollars.   The debt is secured by many parcels of
      17   real estate in Merced County.    Pre-petition, Sandton negotiated
      18   with 4-S and entered into a few forbearance agreements. They
      19   were not performed. Foreclosure proceeded until the bankruptcies
      20   were filed.
      21         Sandton promptly filed stay relief motions in these cases
      22   asserting § 362 (d) (2) supports the relief they request.
      23   Sandton contends their collateral is not protected by equity and
      24   is not necessary for a prospective reorganization within a
      25   reasonable time.   4-S disputes this claiming that Sandton’s
      26   collateral is worth far more than Sandton alleges because 4-S is
      27   on the threshold of the necessary approvals to become an
      28



                                             2
Filed 09/30/20                             Case 20-10800                                    Doc 255




       1   underground water storage provider. 1        4-S also contends the
       2   collateral is critical for their proposed reorganization.
       3         At the hearing on Sandton’s motions in April 2020, the
       4   parties and the court noted there were issues of material fact
       5   requiring an evidentiary hearing.         The parties agreed on a
       6   schedule for the evidentiary hearing.           The court consolidated
       7   the motions in these two cases for purposes of discovery and the
       8   evidentiary hearing. Discovery began.
       9         Among the issues involved is the status of 4-S’s efforts to
      10   obtain necessary legal clearances and establishing necessary
      11   entities for the water storage/diversion proposals and the
      12   likelihood of that happening reasonably soon.           This issue may be
      13   critical to the §362 (d) (2) inquiry on these motions.             So,
      14   Sandton subpoenaed records from a law firm assisting 4-S with
      15   the numerous land use issues it faced.           The law firm, O’Laughlin
      16   & Paris, LLP, and two of its lawyers, Valerie Kincaid, Esq., and
      17   Sarah Glatt, Esq., primarily communicated with 4-S’s consultant,
      18   Bruce Marlow (“Marlow”), on the land use issues pre-petition. 2
      19         The law firm through Ms. Kincaid (collectively “Kincaid”)
      20   responded and included a privilege log identifying 229 documents
      21   withheld from production on attorney client privilege and work
      22   product protection grounds.       From June 2020 through August 2020,
      23   Sandton’s and 4-S’s counsel conferred about the documents
      24   withheld. 3   In the absence of what Sandton considered a
      25
                 1 Sandton claims the collateral is worth about $15 million.
      26         2 So far, neither Ms. Kincaid, Ms. Glatt nor the O’Laughlin & Paris law
           firm has been employed by either debtor to continue assisting on the land use
      27   issues.
                 3 Though not at issue now, Sandton contends its early overtures to “meet
      28   and confer” were either ignored or unreasonably postponed by the debtors.
           The debtors disagree citing many reasons including the volume of documents



                                                 3
Filed 09/30/20                             Case 20-10800                                  Doc 255




       1   satisfactory resolution and with a looming trial date, Sandton
       2   brought this motion to compel. 4
       3         After the hearing on the motion, the court issued an order on
       4   September 14, 2020 (Doc. 234).        As pertinent here, the order
       5   provided:
       6           •   the parties were to meet and confer and determine which
       7               documents truly remain in dispute as privileged or
       8               protected;
       9           •   the privilege log and copies of the documents in dispute
      10               were to be delivered to the court for in camera review;
      11           •   Sandton was permitted to provide a small exemplar of
      12               produced documents to assist the court in determining if
      13               any privilege or protection had been waived.
      14           •   Kincaid had concluded representation of debtors and any
      15               order requiring production of withheld documents would be
      16               directed to 4-S since it was provided all the disputed
      17               documents.
      18           Through the parties’ efforts, the 229 documents have been
      19   winnowed down to eight.       The documents have been produced to the
      20   court.      The court has reviewed the documents and the exemplars.
      21
      22                              PARTIES’ CONTENTIONS
      23           4-S contends the withheld documents are either privileged
      24   attorney-client communications or protected by the work product
      25   privilege.      Most of the documents are emails between Kincaid or
      26   Glatt and Marlow. Marlow is a “de facto” high level employee of
      27   and difficulty in contacting their client so decisions could be made as
           reasons for delays.
      28         4 Before the hearing on the motion, the parties had reduced the number

           of documents subject to dispute substantially.



                                                 4
Filed 09/30/20                         Case 20-10800                            Doc 255




       1   these debtors and so communications with he and counsel for the
       2   debtors should be protected.
       3         Sandton originally contended Marlow was an independent
       4   consultant and a recipient of attorney-client communications,
       5   which was consistent with debtor’s actions.      At the hearing on
       6   the motion, debtors took the position Marlow was a “de facto”
       7   high level employee.    Now, Sandton contends even so, the debtors
       8   have waived the attorney-client privilege, or any protection
       9   given the breadth of documents already produced.
      10
      11                               JURISDICTION
      12         The District Court has jurisdiction of this contested
      13   matter under 28 U.S.C. § 1334 (b) since this is a civil
      14   proceeding arising under title 11 of the United States Code.
      15   The District Court referred this matter to this court under 28
      16   U.S.C. § 157 (a).    This court has authority to enter a final
      17   decision on this motion and the underlying relief from stay
      18   motion under 28 U.S.C. § 157 (b) (2) (G).    The Federal Discovery
      19   Rules largely apply to contested matters under Fed. R. Bankr.
      20   Proc. 9014 (c).
      21
      22                                  ANALYSIS
      23   1.    Application of Attorney-Client Privilege
      24         Questions of evidentiary privilege arising in the course of
      25   the adjudication of federal rights is governed by principles of
      26   federal common law.    U.S. v. Zolin, 491 U.S. 554, 562 (1989).
      27   Since privileges impede the discovery of truth, they are
      28   strictly construed.    Branch v. Umphenour, 936 F. 3d 994, 1006



                                             5
Filed 09/30/20                         Case 20-10800                                Doc 255




       1   (9th Cir. 2019).   Stay relief litigation is uniquely a federal
       2   issue, so federal common law concerning the attorney client
       3   privilege applies.
       4         A party asserting the privilege has the burden of proof of
       5   each element of the privilege.    U.S. v. Ruehle, 583 F. 3d 600,
       6   607 (9th Cir. 2009).   There are eight elements:
       7         1) Legal advice must be sought.
       8         2) Advice sought must be from a professional legal advisor
       9            in the advisor’s capacity as such.
      10         3) The communication must be related to that purpose.
      11         4) The advice or communication must be given in confidence.
      12         5) The client must have wanted the communication in
      13            confidence.
      14         6) At the client’s insistence, the communication is
      15            permanently protected.
      16         7) The client and the legal advisor may not disclose the
      17            communication.
      18         8) The exception is if the protection is waived.         U.S. v.
      19            Landorf, 591 F. 2d 36, 38 (9th Cir. 1978); U.S. v. Graf,
      20            610 F. 3d 1148, 1156 (9th Cir. 2010).
      21         There is no real dispute here that the documents subject to
      22   in camera review are arguably privileged.       Rather, Sandton
      23   contends that despite the privilege, the documents withheld
      24   should be disclosed because the documents already produced
      25   essentially waive the privilege.       Fed. R. Evid. 502 (a)
      26   addresses waiver of the attorney-client privilege or work-
      27   product protection as to undisclosed communications or
      28   information when other privileged documents or information have



                                              6
Filed 09/30/20                            Case 20-10800                           Doc 255




       1   been produced.    The waiver extends to undisclosed communication
       2   or information only if:
       3         •    The waiver is intentional;
       4         •    The disclosed and undisclosed communications or
       5              information concern the same subject matter; and
       6         •    They ought in fairness to be considered together.    Fed.
       7              R. Evid. 502 (a).
       8   Subject matter waiver is reserved for those unusual situations
       9   in which fairness requires a further disclosure of related,
      10   protected information, in order to prevent a selective and
      11   misleading presentation to the disadvantage of the adversary.
      12   Fed. R. Evid. 502 (a) advisory committee’s note.
      13         These elements of subject matter waiver are applicable to
      14   both the privilege and the procedural protection afforded work-
      15   product.    Work-product protection is examined next.
      16
      17   2. Application of work-product protection.
      18         The procedural immunity of the work product doctrine is not
      19   a privilege.    So, the scope of the work-product doctrine is
      20   determined by federal law even if the federal court must apply
      21   state substantive law.    Holliday v. Extex, 447 F. Supp. 2d 1138
      22   (D. Haw. 2006) citing Baker v. General Motors Corp., 209 F. 3d
      23   1051, 1053 (8th Cir. 2000).      There is very little or no
      24   protection surrounding work product dealing with an expert who
      25   will testify.    See, Fed. R. Civ. Proc 26 (a) (2); (b) (4) (A).
      26   Marlow is slated to testify at the trial of the stay relief
      27   motion.    He is a consultant but also a “de facto” employee of
      28   the debtors.    Thus, the court looks at work-product protection



                                                7
Filed 09/30/20                         Case 20-10800                            Doc 255




       1   claims dealing with documents related to subjects Marlow will
       2   testify about with a “gimlet eye.”
       3          Some documents may have been prepared by Marlow or counsel
       4   for a business purpose unrelated to litigation.    Others may have
       5   a dual purpose-both business and litigation relevance.    In the
       6   ninth circuit, those documents must be carefully considered. The
       7   court should consider facts surrounding the creation of the
       8   documents.    If their litigation purpose “so permeates any non-
       9   litigation purpose that the two purposes cannot be discretely
      10   separated from the factual nexus as a whole,” the documents can
      11   be within the ambit of work product.    U.S. v. Torf (In re Grand
      12   Jury Subpoena), 357 F. 3d 900, 910 (9th Cir. 2003).
      13   The court now turns to the remaining eight documents described
      14   in the privilege log which are in dispute.
      15
      16   3.    Rulings on document production
      17          The following rulings on the disclosure of disputed
      18   documents will follow the numbers set forth in the privilege
      19   log.
      20          #40 – Documents should be produced.
      21          The documents do not contain a legal analysis or
      22   discussion.    They do represent a list of tasks, but the list
      23   does not reflect legal opinions or analysis.    The documents also
      24   cover the same subjects as the exemplars, and it is fair to
      25   review these together with the documents produced.
      26          #41 – Documents should be produced.
      27          Same as #40 above.
      28          #53 – Documents to remain privileged.



                                             8
Filed 09/30/20                          Case 20-10800                               Doc 255




       1         These documents contain discussions of matters to be
       2   analyzed or considered in the future.        The documents also
       3   include a strategic discussion concerning timing of submissions
       4   to various agencies.   These documents also contain information
       5   that is not the same subject matter as those documents already
       6   produced.   The documents reflect counsel’s opinions and
       7   considerations.
       8         #56 – Documents to remain privileged.
       9         Same as # 53 above.
      10         #62 – Documents to remain privileged except pages 3-8,
      11   which are public records. Those pages (3-8) should be produced.
      12         It is not fair to consider these documents together with
      13   those already produced.     These documents cover other topics
      14   besides the Owens Creek diversions.     They also contain attorney
      15   opinions and conclusions.
      16         #98 – Documents to remain privileged.
      17         These documents reflect strategic discussions concerning
      18   the content and form of a LAFCO application.        They are legal
      19   opinions and conclusions, which have an expectation of being
      20   privileged.   The court has reviewed the exemplars which include
      21   an interlineated copy of a LAFCO application.        But production of
      22   that document does not “open up” all discussions concerning the
      23   LAFCO application.
      24         #135 – Documents should be produced.
      25         This is a checklist of actions Mr. Marlow is to take.       It
      26   is a data checklist without any legal analysis.        The
      27   communication only contains information.        It is not protected by
      28



                                              9
Filed 09/30/20                          Case 20-10800                        Doc 255




       1   work product because the subjects covered in this document are
       2   included in the documents already produced.
       3         #136 – Documents should be produced.
       4         Same as # 135 above.
       5
       6                                CONCLUSION
       7         For the foregoing reasons, the listed documents should be
       8   produced or withheld as stated.     The court will issue a
       9   contemporaneous order.
      10
      11
      12
      13
                   Sep 30, 2020
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                             10
Filed 09/30/20                        Case 20-10800                           Doc 255




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       5
           BNC or, if checked   X , via the U.S. mail.
       6
       7   4-S Ranch Partners, LLC
       8   264 I Street
           Los Banos CA 93635-9363
       9
           Stephen William Sloan
      10
           317 Kingsbury
      11   Aptos CA 95003
      12   Office of the U.S. Trustee
      13   United States Courthouse
           2500 Tulare Street, Room 1401
      14   Fresno CA 93721
      15   Alexander K. Lee
      16   221 Sansome Street, Third Floor
           San Francisco CA 94104
      17
           Kurt F. Vote
      18
           265 E. River Park Circle, Suite 310
      19   Fresno CA 93720
      20   Peter L. Fear
      21   7650 N. Palm Ave., Suite 101
           Fresno CA 93711
      22
           Valerie Kincaid
      23   2617 K Street, Suite 101
      24   Sacramento, CA 95816

      25
      26
      27
      28



                                             11
